 

Exhibit 10.1
 
This is an Option Agreement (Option) between Standard Gold Inc (SG) and US
American Exploration Inc (USAE) hereinafter collectively the "Parties",
concerning the Rex Gold Mine Project ("RGMP") in La Paz County, Arizona (Rex),
effective September 7, 2010, on the following terms:


1- This Option shall be binding upon the Parties if USAE receives payment of
$100,000 from/on behalf of SG on 9/7/2010 after both parties have exchanged
executed copies hereof by fax or email scan.


2- This Option covers the entirety of the RGMP including access and right to use
of 17 acres of private land for staging area along Salome Road, and 102
unpatented lode mining claims (known as IER 1-102) covering approximately 2040
contiguous acres of BLM land, and all related records, reports, equipment and
improvements (Rex Assets). As part of the $2 million under the JV below, SG will
be taking full responsibility for necessary state and federal permitting and
cleanup if required as a result of SG operation, use or control of any of the
RGMP properties.


3- USAE warrants that IER 1-102 are in good standing, and that required fees
will be paid by September 1, 2010 to maintain that status, and that USAE is not
aware of any conflicting mining claims, gaps or pending conflicts affecting the
claims or related property of the RGMP or Assets (except USAE has disclosed the
Spooner claims and the court ruling invalidating them).


4- USAE warrants that (a) it has 100% interest in the IER 1-102 subject to a 30%
Turn-key net profit interest held by 600+1- parties (hereinafter the
“investors”) pursuant to working interest definition in TURNKEY WORKING INTEREST
page attached, and (b) the Investors have invested approximately $30 million in
working interests in RGMP plus 3 other projects.


5- USAE grants SG the option to earn a joint venture (JV) interest In the RGMP
as follows:


a- 10% irrevocable interest for entering into JV, paying $100,000 above, and
spending $2 million on RGMP exploration commencing within 5 months of September
7, 2010 (and completed within 18 months after commencement) and devoted
primarily but not exclusively to drilling; provided that this 10% irrevocable
interest continues in the Rex Assets even if Rex JV terminated;


b- 30% JV interest for aggregate expenditures of $60 million which includes (i)
$2 million above, (ii) credit for half of SG cost if buy out the Investors
above, and (iii) bank loans dedicated to achieving production of the RGMP ;
provided, that funding described in i, ii, and iii above are all to be completed
within 6 years of commencement of investing by SG in RGMP of the $2 million
payment in (i) above (except to extent if any delayed by permitting); and note
that if the Parties
agree that the results of the $2 million drilling indicates that less than one
million ounces of production is anticipated, then the $60 million will be
reduced to an amount that the parties mutually agree is appropriate to achieve
profitable production;


c- Provided that the above $60 million is being invested by SG consistent with
the time table above and consistent with a mutually agreed schedule in the JV
agreement for the year after the $2 million, SG will have the right to exercise
an option to earn an additional 15% interest in the JV by either paying USAE
$37.5 million within three years of commencement of investing by SG in RGMP of
the $2 million OR paying USAE $7.5 million within 3 years of commencement of
investing by SG in RGMP of the $2 million plus 4% NSR payable on 55% of gold
ounces recovered from the RGMP in perpetuity.


6- The parties shall enter into a JV agreement formally detailing the above
pursuant to Rocky Mountain Mineral Law Foundation JV Form 5 and other customary
appropriate provisions. JV shall be operated via regular Operating Committee
meetings voting 55%SG and 45% USAE, with SG as Operator and with John Owen or
USAE's designated representative as special advisor/committee member.

 
 

--------------------------------------------------------------------------------

 

 
7- This option agreement shall be recorded in Arizona, and governed by Arizona
law and enforceable in its Courts.


AGREED September 7, 2010


US AMERICAN EXPLORATION INC
STANDARD GOLD INC
   
BY 
/s/ John Owen
 
BY 
/s/ Stephen King
John Owen, President & CEO
Stephen King, CEO
(authorized signatory)
(authorized signatory)

 

 
 

--------------------------------------------------------------------------------

 
 
USAE
 
TURNKEY WORKING INTEREST JOINT VNETURES AND TURNKEY WORKING INTEREST PARNERSHIP
VENTURES STRUCTURE
 
Investors pay an initial capital contribution to the venture. The investment
pays for exploration and development costs and expenses up to the amount
contributed. All exploration and development costs in excess of the amount
invested are the contractual responsibility of USAE (thus the term turnkey).
 
Once the mine is in production the investors are responsible for all costs and
expenses associated with the extraction and sale of the minerals in place
including general and administrative (thus the term working interest) in
proportion to the percentage owned (not the amount contributed). Once the mine
is operating any profits to be distributed would be calculated as follows:

 
INCOME STATEMENT
     
Gross Sales
  $ 100,000,000  
Smelter Charges
    (10,000,000 )
Net Sales
    110,000,000  
Mine Operating Costs
    (35,000,000 )
Operating Income
    75,000,000  
Depreciation, Depletion end Amortization
    (7,000,000 )
Profit before G&A, WI &Taxes
    68,000,000  
General and Administrative
    (5,000,000 )
Profit before WI &Taxes
    63,000,000  
Payments to Working Interest Holders
    (18,900,000 )
Net Profit before Taxes
  $ 44,100,000  

 
If the mine incurs losses the investors are responsible to pay their
proportionate share or ultimately lose the interest in the mine.


 
 

--------------------------------------------------------------------------------

 